 
EXHIBIT 10.4
 
Restricted Stock Unit Agreement
Director Version 06/03/2013
 
NU SKIN ENTERPRISES, INC.
AMENDED AND RESTATED 2010 OMNIBUS INCENTIVE PLAN
STOCK OPTION AGREEMENT
This Stock Option Agreement and Participant's award summary (the "Award
Summary"), which can be accessed in Participant's My Awards on the Morgan
Stanley Benefit Access Website at www.benefitaccess.com (or the website of any
other stock plan administrator selected by the Company in the future)
(collectively, the "Agreement") sets forth the terms and conditions of the
Options granted to Participant under the Amended and Restated Nu Skin
Enterprises, Inc. 2010 Omnibus Incentive Plan (the "Plan").  In the event of a
conflict between the terms and conditions of the Plan and the terms and
conditions of this Agreement, the terms and conditions of the Plan shall
prevail.  Unless otherwise defined herein, the capitalized terms in this
Agreement shall have the same defined meaning assigned to them in the Plan.
1.            Grant of Options.
 
1.1            Grant of Options.  Effective as of the date of grant specified in
the Award Summary, the Company grants to Participant Options to purchase up to
the number of shares of the Company's Class A common stock ("Shares") specified
in the Award Summary. Such Options are granted as an incentive to work to
increase the value of the Company for its stockholders.
1.2            Nature of Options. The Award Summary shall designate whether the
Options are a Nonqualifed Stock Option or Incentive Stock Option. Options
awarded under this Agreement may not be exercised at any time until such Options
are vested as provided in the Award Summary governing such Options. Except as
otherwise provided in the Award Summary or this Agreement, the Options granted
hereunder shall terminate on the earlier of (i) the seventh anniversary of the
Date of Grant, or (ii) the date such Options are fully exercised, unless earlier
terminated under Section 4 or 5 of this Agreement.
1.3            Vesting of Options.  The Options shall vest on the dates (the
"Vesting Dates") and in the amounts determined by the Committee and set forth in
the Award Summary, provided that Participant remains in the Continuous Service
of the Company (as defined in Section 4 below) during the period commencing on
the date of grant and ending on each of the respective Vesting Dates (the
"Vesting Period") except as otherwise provided in Section 4.
1.4            Exercise of Options. Options shall become exercisable at such
time, as may be provided herein and shall be exercisable as provided on the
Morgan Stanley Benefit Access Website at www.benefitaccess.com (or the website
of any other stock plan administrator selected by the Company in the future) or
by written notice of such exercise, in the form prescribed by the Committee, to
the person designated by the Committee at the corporate offices of Nu Skin
Enterprises. The notice shall specify the number of Options that are being
exercised. The Option Price shall be payable on the exercise of the Options and
shall be paid in cash, in shares of Class A common stock, including shares of
Class A common stock acquired pursuant to the Plan, part in cash and part in
shares, or such other manner as may be approved by the Committee consistent with
the terms of the Plan as it may be amended from time to time. Shares of Class A
common stock transferred in payment of the Option Price shall be valued as of
the date of transfer based on the Fair Market Value of the Company's Class A
common stock, which, for purposes hereof, shall be considered to be the average
closing price of the Company's Class A common stock as reported on the New York
Stock Exchange for the ten (10) trading days just prior to the date of exercise.
Only shares of the Company's Class A common stock which have been held for at
least six (6) months may be used to exercise the Option.
 
 

--------------------------------------------------------------------------------

 
 
1.5            Stockholder Rights.  Unless and until the Shares are issued by
the Company upon exercise of the Options, Participant shall have none of the
rights or privileges of a shareholder of the Company (including voting, dividend
and liquidation rights) with respect to the Shares covered by the Options.
2.            Securities Law Compliance.  Participant represents that
Participant has received and carefully read a copy of the Prospectus for the
Plan, together with the Company's most recent Annual Report to Stockholders.
 Participant hereby acknowledges that Participant is aware of the risks
associated with the Shares and that there can be no assurance the price of the
Shares will not decrease in the future.  Participant hereby acknowledges no
representations or statements have been made to Participant concerning the value
or potential value of the Shares.  Participant acknowledges that Participant has
relied only on information contained in the Prospectus and has received no
representations, written or oral, from the Company or its employees, attorneys
or agents, other than those contained in the Prospectus or this Agreement.
 Participant acknowledges that the Company has made no representations or
recommendations, and is not providing any tax, legal or financial advice,
regarding Participant's participation in the Plan, or Participant's acquisition
or sale of the underlying Shares.  Participant is hereby advised to consult with
his or her own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.
3.            Transfer Restrictions.  Participant shall not transfer, assign,
sell, encumber, pledge, grant a security interest in or otherwise dispose of the
Options subject to this Agreement in any manner other than by the laws of
descent or distribution, and shall be exercised, during the lifetime of the
Participant, only by the Participant. Any such transfer, assignment, sale,
encumbrance, pledge, security interest or disposition shall be void and shall
result in the automatic termination of the Options and this Agreement.


4.            Termination of Continuous Service.  In the event Participant's
Continuous Service (as defined below) is terminated for any reason prior to the
full vesting of the Options, the Options granted hereunder shall terminate to
the extent they are not vested as of the termination of Participant's Continuous
Service, as determined in accordance with Section 10(f) below, and Participant
shall not have any right to exercise such unvested Options. In the event
Participant's Continuous Service is terminated for any reason, all Options
granted hereunder that are vested but unexercised at the time of termination of
Continuous Service shall terminate upon the earliest of the following: (i) the
full exercise of the Options, (ii) the expiration of the Options by their terms,
or (iii) three years following the date of termination of Continuous Service.
"Continuous Service" means that Participant's service as a member of the Board
of Directors of the Company is not interrupted or terminated.  Subject to the
requirements of applicable law, the Committee, in its sole discretion, shall
determine whether Continuous Service shall be considered interrupted in the case
of any leave of absence approved by the Company or a Subsidiary, including sick
leave, military leave or any other personal leave.
 
5.            Forfeiture.  If at any time during Participant's Continuous
Service or at any time during the 12-month period following termination of
Participant's Continuous Service, a Forfeiture Event (as defined below) occurs,
then at the election of the Committee, (a) this Agreement and all Options
granted hereunder shall terminate, and (b) Participant shall return to the
Company for cancellation all Shares held by Participant plus pay the Company the
amount of any proceeds received from the sale of any Shares to the extent such
Shares were issued pursuant to Options granted under this Agreement that were
exercised (i) during the 12-month period immediately preceding the Forfeiture
Event, or (ii) on the date of or at any time after such Forfeiture Event.
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
"Forfeiture Event" means the following:
(a)
an act of fraud or intentional misrepresentation related to Participant's
services;

(b)
disclosure or use of confidential information in a manner detrimental to the
Company;

(c)
competing with the Company; or

(d)
any other willful misconduct by Participant that is materially injurious to the
financial condition or business reputation of, or is otherwise materially
injurious to, the Company. The Committee, in its sole discretion, may waive at
any time in writing this forfeiture provision and release Participant from
liability hereunder.

 
6.            Governing Plan Document.  This Agreement incorporates by reference
all of the terms and conditions of the Plan, as presently existing and as
hereafter amended.  Participant expressly acknowledges and agrees that the terms
and provisions of this Agreement are subject in all respects to the provisions
of the Plan.  Participant also expressly:
 
(a)
Acknowledges receipt of the Plan and represents that Participant is familiar
with the provisions of the Plan, and that Participant enters into this Agreement
subject to all of the provisions of the Plan;
 

(b)
Recognizes that the Committee has been granted complete authority to administer
the Plan in its sole discretion, and agrees to accept all decisions related to
the Plan and all interpretations of the Plan made by the Committee as final and
conclusive upon Participant and upon all persons at any time claiming any
interest through Participant in the Options or the Shares subject to this
Agreement; and
 

(c)
Acknowledges and understands that the establishment of the Plan and the
existence of this Agreement are not sufficient, in and of themselves, to exempt
Participant from the requirements of Section 16(b) of the Exchange Act, as
amended and any rules or regulations promulgated thereunder, and that
Participant (to the extent Section 16(b) applies to Participant) shall not be
exempt from such requirements pursuant to Rule 16b-3 unless and until
Participant shall comply with all applicable requirements of Rule 16b-3,
including without limitation, the possible requirement that Participant must not
sell or otherwise dispose of any Share acquired hereby unless and until a period
of at least six months shall have elapsed between the date upon which such
Options was granted to Participant and the date upon which Participant desires
to sell or otherwise dispose of any Share acquired under such Options.

 
7.            Representations and Warranties.  As a condition to the receipt of
any Shares upon exercise of the Options, the Company may require Participant to
make any representations and warranties to the Company that legal counsel to the
Company may determine to be required or advisable under any applicable law or
regulation, including without limitation, representations and warranties that
the Shares are being acquired only for investment and without any present
intention or view to sell or distribute any such shares.
 
8.            Compliance With Law and Regulations.  Notwithstanding any other
provision of the Plan or this Agreement, unless there is an available exemption
from any registration, qualification or other legal requirement applicable to
the Shares, the Company shall not be required to deliver any shares issuable
upon exercise of the Options prior to the completion of any registration or
qualification of the shares under any local, state, federal or foreign
securities or exchange control law or under rulings or regulations of the U.S.
Securities and Exchange Commission ("SEC") or of any other governmental
regulatory body, or prior to obtaining any approval or other clearance from any
local, state, federal or foreign governmental agency, which registration,
qualification or approval the Company shall, in its absolute discretion, deem
necessary or advisable.  Participant understands that the Company is under no
obligation to register or qualify the Shares with the SEC or any state or
foreign securities commission or to seek approval or clearance from any
governmental authority for the issuance or sale of the shares.  Further,
Participant agrees that the Company shall have unilateral authority to amend the
Plan and the Agreement without Participant's consent to the extent necessary to
comply with securities or other laws applicable to issuance of shares.
 
 
 
 

--------------------------------------------------------------------------------

 
 
9.            Responsibility for Taxes.  Participant acknowledges that,
regardless of any action taken by the Company, the ultimate liability for all
income tax, social insurance, payroll tax, fringe benefits tax, payment on
account or other tax-related items related to Participant's participation in the
Plan and legally applicable to Participant or deemed by the Company in its
discretion to be an appropriate charge to Participant even if legally applicable
to the Company ("Tax-Related Items"), is and remains Participant's
responsibility and may exceed the amount actually withheld by the Company.
 Participant further acknowledges that the Company (a) makes no representations
or undertakings regarding the treatment of any Tax-Related Items in connection
with any aspect of the Options, including, but not limited to, the grant,
vesting or exercise of the Options, the subsequent sale of any Shares acquired
at exercise and the receipt of any dividends; and (b) does not commit to and is
under no obligation to structure the terms of the grant or any aspect of the
Options to reduce or eliminate Participant's liability for Tax-Related Items or
achieve any particular tax result.  Further, if Participant is subject to
Tax-Related Items in more than one jurisdiction between the date of grant and
the date of any relevant taxable or tax withholding event, as applicable,
Participant acknowledges that the Company may be required to withhold or account
for Tax-Related Items in more than one jurisdiction.
Prior to any relevant taxable or tax withholding event, as applicable,
Participant agrees to make adequate arrangements satisfactory to the Company to
satisfy all Tax-Related Items.
In this regard, Participant authorizes the Company, or the Company's respective
agents, at the Company's discretion, to satisfy the obligations with respect to
all Tax-Related Items by one or a combination of the following:
(a)
withholding from proceeds of the sale of Shares acquired upon exercise of the
Options either through a voluntary sale or through a mandatory sale arranged by
the Company (on Participant's behalf pursuant to this authorization); or
 

(b)
withholding from Participant's wages or other cash compensation paid to
Participant by the Company; or
 

(c)
withholding in Shares to be issued upon exercise of the Options.
 

Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates, in
which case Participant will receive a refund of any over-withheld amount in cash
and will have no entitlement to the Share equivalent.  If the obligation for
Tax-Related Items is satisfied by withholding in Shares, for tax purposes,
Participant is deemed to have been issued the full number of Shares subject to
the vested Options, notwithstanding that a number of the Shares are held back
solely for the purpose of paying the Tax-Related Items.
Finally, Participant agrees to pay to the Company any amount of Tax-Related
Items that the Company may be required to withhold or account for as a result of
Participant's participation in the Plan that cannot be satisfied by the means
previously described.  The Company may refuse to issue or deliver the Shares or
the proceeds of the sale of Shares if Participant fails to comply with
Participant's obligations in connection with the Tax-Related Items.
 
 

--------------------------------------------------------------------------------

 
 
10.            Nature of Grant.  In accepting the Options, Participant
acknowledges, understands and agrees that:
 
(a)
the Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time, to the extent permitted by the Plan;
 

(b)
the grant of Options is voluntary and occasional and does not create any
contractual or other right to receive future awards of Options, or benefits in
lieu of Options even if Options have been awarded in the past;
 

(c)
nothing in this Agreement or in the Plan shall confer upon Participant any right
to continue in the service of the Company as a Director or in any other
capacity;
 

(d)
all decisions with respect to future grants of Options or other grants, if any,
will be at the sole discretion of the Company;
 

(e)
Participant's participation in the Plan is voluntary; and
 

(f)
in the event of the termination of Participant's Continuous Service, and unless
otherwise expressly provided in this Agreement or determined by the Company,
Participant's right to vest in the Options under the Plan, if any, will
terminate as of the date Participant's Continuous Service terminated, as
determined by the Committee in its sole discretion; similarly, any right to
exercise Options after termination of Participant's Continuous Service will be
measured from the date Participant is no longer providing Continuous Service, as
determined by the Committee in its sole discretion.
 

11.            Miscellaneous Provisions.
 
11.1            Notices.  Any notice required to be given under this Agreement
shall be in writing and shall be deemed effective upon personal delivery or upon
deposit in the sender's local mail, registered or certified, postage prepaid and
properly addressed to the party entitled to such notice at the latest address on
file or at such other address as such party may designate by ten days advance
written notice under this Section to all other parties to this Agreement.
11.2            Waiver.  The failure of the Company in any instance to exercise
any rights under this Agreement, including the forfeiture rights under Section
5, shall not constitute a waiver of any other rights that may subsequently arise
under the provisions of this Agreement or any other agreement between the
Company and Participant.  Participant acknowledges that no waiver by the Company
of any breach of any provision of this Agreement shall operate or be construed
as a waiver of any other provision of this Agreement, or of any subsequent
breach by Participant or any other Participant, whether of like or different
nature.
11.3            Imposition of Other Requirements & Participant Undertaking.  The
Company reserves the right to impose other requirements on Participant's
participation in the Plan, on the Options and on any Shares acquired under the
Plan, to the extent the Company determines it is necessary or advisable for
legal or administrative reasons.  Participant hereby agrees to take whatever
additional action and execute whatever additional documents the Company may deem
necessary or advisable in order to carry out the foregoing or one or more of the
obligations or restrictions imposed on either Participant or the Shares pursuant
to the provisions of this Agreement.
 
 

--------------------------------------------------------------------------------

 
 
11.4            Entire Contract.  This Agreement and the Plan constitute the
entire understanding and agreement of the parties with respect to the subject
matter contained herein.  This Agreement is made pursuant to, and incorporates
by reference, the provisions of the Plan and shall in all respects be construed
in conformity with the terms of the Plan.
11.5            Language.  If Participant has received this Agreement or any
other document related to the Plan translated into a language other than English
and if the meaning of the translated version is different than the English
version, the English version will control, unless otherwise prescribed by local
law.
11.6            Electronic Delivery and Acceptance.  The Company may, in its
sole discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means.  Participant hereby consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company.
11.7            Successors and Assigns.  The provisions of this Agreement shall
inure to the benefit of, and be binding upon, the Company and its successors and
assigns and upon Participant, Participant's permitted assigns and the legal
representatives, heirs and legatees of Participant's estate, whether or not any
such person shall have become a party to this Agreement and have agreed in
writing to join herein and be bound by the terms hereof.  Participant may not
assign this Agreement other than by the laws of decent and distribution.
11.8            Severability.  In the event that any provision in this Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Agreement.
11.9            Governing Law and Choice of Venue.  The Options and the
provisions of this Agreement shall be governed by, and subject to, the laws of
the State of Utah, United States, without regard to the conflict of law
provisions, as provided in the Plan. For purposes of litigating any dispute that
arises under the Agreement or this grant of Options, the parties hereby submit
to and consent to the jurisdiction of the State of Utah, agree that such
litigation shall be conducted in the courts of Utah County, Utah, or the federal
courts of the United States for the District of Utah, where this grant is made
and/or to be performed.
By electronically accepting the Agreement and participating in the Plan,
Participant agrees to be bound by the terms and conditions in the Plan and this
Agreement.  Within six months of the date of grant, if Participant has not
electronically accepted this Agreement on Morgan Stanley Smith Barney's website,
or the website of any other stock plan service provider appointed by the
Company, then this award shall automatically be deemed accepted, and Participant
shall be bound by the terms and conditions in the Plan and this Agreement.